IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE
                                     October 3, 2001 Session

               STATE OF TENNESSEE v. JERRY W. YANCEY, JR.

                  Appeal by Permission from the Court of Criminal Appeals
                            Circuit Court for Williamson County
                        No. II-499-120     Timothy L. Easter, Judge



                    No. M1999-02131-SC-R11-CD - Filed February 7, 2002



JANICE M. HOLDER , J., dissenting.


        An abuse of discretion in denying pretrial diversion should be found only when the record
shows an absence of any substantial evidence supporting the district attorney general’s decision.
State v. Pinkham, 955 S.W.2d 956, 960 (Tenn. 1997); State v. Hammersley, 650 S.W.2d 352, 356
(Tenn. 1983). When the reasons cited by the district attorney general are sufficient to support the
denial of pretrial diversion, I would hold that there is no abuse of discretion in the district attorney
general’s failure to make specific reference to every non-statutory, judicially-imposed factor. I
continue to adhere to my separate opinion in State v. Curry, 988 S.W.2d 153 (Tenn. 1999), and
therefore must respectfully dissent.



                                                       ___________________________________
                                                       JANICE M. HOLDER, JUSTICE